Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3 and 7 are amended 
Claims 8-10 are new
Claims 1-10 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1).
Consider Claim 1, Niwa teaches the process of producing a circuit board (abstract), such as ceramic circuit board (claim 5). Niwa teaches the process of forming conductive layer (metal layer) on ceramic/electrical circuit board as a ceramic substrate (claims 1 and 5) where the metal layer is formed from conductive metal particles such as Al or Al alloy (Claim 4). Niwa teaches the process includes cold spraying Al alloy particles by accelerating at speed of 250-1200 m/sec (claims 1-2) where the metal particles are heated using gas at temperature 20-400℃ (Claim 1). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Niwa does not teach the process of heat treatment the coated Al alloy film on the ceramic substrate.
However, Morelli is in the art of spraying coating metal/alloy film on a dielectric material (abstract) dielectric material such as AlN/ceramic [0036], teaches the process of spraying coating Al or Al alloy particles (Claim 4) with speed of 300-1000 m/sec [0011] with a gas heated to a temperature from 100-1000℃ [0023]. Morelli teaches the process of post annealing to the Al or Al alloy film on the ceramic substrate in an inert gas (atmosphere) [0040] at a temperature 550℃ [0035]. Morelli teaches the particle size from 1-110 micron [0029].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa with Morelli to post anneal the formed Al or Al alloy layer on the ceramic substrate, to provide with an increase with the thermal conductivity [0035].
Consider Claim 5, the combined Niwa (with Morelli) teaches the metal coated (Al alloy) ceramic substrate in heated to 550℃ in the step of heat treatment (Morelli, [0035]), in an inter gas atmosphere (Morelli, [0040]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 6, the combined Niwa (with Morelli) teaches the average particle diameter of the Al or Al alloy is 1-110 micron (Morelli, [0029]), and 2-30 micron (Niwa, claim 2).
Consider Claim 8, the combined Niwa (with Morelli) teaches the ceramic substrate (120) has flat surface (Morelli, Fig. 5).
Consider Claims 9-10, the combined Niwa (with Morelli) teaches the process includes cold spraying Al alloy particles by accelerating at speed of 250-1200 m/sec (Niwa, claims 1-2) where the metal particles are heated using gas at temperature 20-400℃ (Niwa, Claim 1).

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Hirano (JP 2013-067825 A).
Consider Claim 2
The combined Niwa (with Morelli) does not teach coating of a second Al metal layer on the Al alloy layer.
However, Hirano is in the art of spray coating (abstract), teaches the process of spray coating an intermediate layer (12) on a base material (substrate 11) then spraying a coating layer (13) on the intermediate layer (12) comprising metal alloy powder (abstract and claim 1), where the intermediate layer is made from Al alloy (Claim 3), and the sprayed coating layer is made from aluminum (Claim 7).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli) with Hirano to spray coat a second Al coating onto the Al alloy layer, to provide with a coating having a corrosion resistance, heat resistance and wear resistance to the ceramic circuit [0024].
The combined Niwa (with Morelli and Hirano) does not teach the sprayed Al layer parameters.
However, Niwa teaches the process of spray coating a metal layer by spraying the metal powder containing an Aluminum by accelerating the Al powder to a velocity of from 250 to 1200 m/sec as well as heating the metal powder to from 20 to 400°C (per claim 1), to provide with a process of improving adhesion and deposition (page 4, 7th para).
Consider Claim 4, the combined Niwa (with Morelli and Hirano) teaches the process of forming the first Al alloy layer (per claim 2), where the coated layer have thickness of several microns (Morelli, [0031]), encompassing 10-100 micron.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Hirano (JP 2013-067825 A), and further view of DeForce (cold spray Al – 5%Mg coatings for the corrosion protection of magnesium alloys, 2011).
Consider Claim 3, the combined Niwa (with Morelli and Hirano) teaches the cold spray coating of Al alloy (Niwa, Claims 1-2). 
The combined Niwa (with Morelli and Hirano) does not teach the using of Al – 5% Mg alloy.
However, DeForce is in the art of spraying Al alloy powder for forming Al coating (abstract), teaches the use of Al – 5% Mg by mass powder (abstract), where the metallic coating is followed by heat treatment (page 1354, 3.3.2 section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli and Hirano) with DeForce to use Al – 5% Mg alloy powder, to improve the coating adhesion/bonding of the Al alloy layer with the substrate (page 1354, 3.3.3 section).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and further view of Jeon (KR 2015-0033829A).
Consider Claim 7, the combined Niwa (with Morelli) teaches the process taught in claim 1 above. 
The combined Niwa (with Morelli) does not teach the forming of pattern using mask material. 
However, Jeon is in the art of cold spray a metal circuit pattern layer in a ceramic substrate (abstract), where the metal layer includes Aluminum alloy (Claim 4), teaches forming of pattern using mask material for forming the metal circuit pattern layer by placing the mask on portion of the ceramic substrate surface, and the cold spray of the metal powder (Claim 13).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli) with Jeon to use mask material for forming a pattern of Al alloy layer on the ceramic circuit board, to provide with electrical patterns such as electrodes, connections, resistors as an circuit/electrical components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, and 6-8 of copending Application No. 16/488,776 in view of Niwa (JP 2009-206443 A). 
Claim 1 state:
“A method for producing a ceramic circuit board including a ceramic substrate and a metal layer formed on the ceramic substrate and containing aluminum and/or an aluminum alloy, the method comprising: a step of forming the metal layer in contact with the ceramic substrate by spraying a metal powder after accelerating the metal powder to a velocity of from 250 to 1050 m/s as well as heating the metal powder to from 10°C to 270°C; and a step of subjecting the ceramic substrate and the metal layer formed on the ceramic substrate to a heat treatment in an inert gas atmosphere, wherein the metal powder contains aluminum particles and/or aluminum alloy particles.”
Where this taught in claim 1. 
Although app’776 does not disclose the heat treatment, this is taught in Niwa, as Niwa teaches the process of producing a circuit board (abstract), such as ceramic circuit board (claim 5). Niwa teaches the process of forming conductive layer (metal layer) on ceramic/electrical circuit board as a ceramic substrate (claims 1 and 5) where the metal layer is formed from conductive metal particles such as Al or Al alloy (Claim 4). Niwa teaches the process includes cold spraying Al alloy particles by accelerating at speed of 250-1200 m/sec (claims 1-2) where the metal particles are heated using gas at temperature 20-400℃ (Claim 1).
This is a provisional nonstatutory double patenting rejection.

Claims 1, and 5-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-5 of copending Application No. 16/477,628 in view of Morelli (PG Pub 2003/0175559 A1).
Claim 1 state:
“A method for producing a ceramic circuit board including a ceramic substrate and a metal layer formed on the ceramic substrate and containing aluminum and/or an aluminum alloy, the method comprising: a step of forming the metal layer in contact with the ceramic substrate by spraying a metal powder after accelerating the metal powder to a velocity of from 250 to 1050 m/s as well as heating the metal powder to from 10°C to 270°C; and a step of subjecting the ceramic substrate and the metal layer formed on the ceramic substrate to a heat treatment in an inert gas atmosphere, wherein the metal powder contains aluminum particles and/or aluminum alloy particles.”
Where this taught in claim 1. 
 Although app’628 does not disclose the heat treatment, this is taught in Morelli, as Morelli teaches the process of spraying coating Al or Al alloy particles (Claim 4) with speed of 300-1000 m/sec [0011] with a gas heated to a temperature from 100-1000℃ [0023]. Morelli teaches the process of post annealing to the Al or Al alloy film on the ceramic substrate in an inert gas (atmosphere) [0040], at a temperature 550℃ [0035]. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
 Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.

The applicant argued against the combined Niwa with Morelli on the ground, that Niwa does not disclose the (1) substrate made from ceramic and (2) the heat treatment the metal layer at inert gas atmosphere. Although the examiner used the art of Morelli to obviate the missing limitation of Niwa. However, Morelli does not disclose the forming of metal layer, as Morelli disclose the forming of heat sink from mixture of metal with ceramic, where this heat sink is heat treated under inert gas atmosphere, not as the claimed metal/metal layer. Thus, Niwa would be benefit from the heat treatment of Morelli’s heat treatment to the heat sink layer.


Regarding the attorney’s argument with respect to the examples and the comparative examples in page 5-6, the experiments were classified as “success” or “failure”. However, Ex. 1 and Com Ex 15 have substantially similar parameters, and Ex. 6 and Com Ex 18 have substantially similar parameters with contradicting results, where the examples are labeled as “success” and comparative examples are labeled as “failure”. 
Moreover, Ex.  7 and Com Ex. 3 have exact parameters were both are classified as “success”, however, the adhesion values (from Fig. 6) for both are completely different. Therefore, it is unclear if there is an “unpredicted/unexpected results” or what is/are the critical limitation(s) for achieving those “unpredicted/unexpected results”.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718